Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Applicant’s claimed invention regards an optical detector in a device that detects object of interest (user input from finger or stylus) using reflected light. Applicant specifically claims that there are two different detections regions. The first detection region defined to be closer to the optical detector than the second detection region. Further, Applicant claims that the first detection region detect movement of the object of interest and that the second detection region detect only touch operation that does not involve movement.
Examiner performed searches to find prior arts that would teach these limitations alone or in combination. Followings are most relevant prior arts from the search.

Kobayashi et al (PGPU 2018/0217683 A1) – Kobayashi prior art teaches light detection based touch board as shown in Fig. 1. Kobayashi have different regions 22 and 21 for different operations and functions. However, Kobayashi does not specifically teach the predetermined regions to detect movement of the light emitting pens 30A while only detecting tap operation that does not involve movement in other regions than the predetermined regions.
Tomasi et al (PGPUB 2003/0218760 A1) – Tomasi prior art specifically teaches light based touch input system. On Fig. 10, Tomasi teaches virtual keyboard mode, which mainly operations with tap operation. On Fig. 11, Tomasi teaches a drawing mode, which can receive movement of the object of interest. However, Tomasi does not specifically teach presenting both the keyboard and the drawing mode simultaneous 

Watari (USPAT 7,903,097 A1) – Watari prior art teaches light based touch panel and its structure and operation. However, Watari prior art does not specifically teach all of the positional and functional requirements of different touch detection regions as required in Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691